      Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

INVENTION SUBMISSION                                )
CORPORATION, d/b/a INVENTHELP                       )
and ROBERT J. SUSA, an individual,                  )
                                                    )
                              Plaintiffs,           )
                                                    )
                 v.                                 )   Civil Action No. 21-15
                                                    )
TAYLOR MACK ENTERPRISES,                            )
INC. and ZULAN BERRY, an individual,                )
                                                    )
                              Defendants.           )

                                      MEMORANDUM OPINION

        I.       BACKGROUND

        Presently before the Court is Plaintiffs’ Motion for Leave of Court to File Under Seal

Complaint, Exhibit B to the Complaint, and Brief in Support of Motion for Preliminary Injunction

(Doc. No. 1). Plaintiffs filed this Motion contemporaneously with the filing of redacted versions

of their Complaint 1 (Doc. No. 2), Motion for Preliminary Injunction (Doc. No. 4), and Brief in

Support of Motion for Preliminary Injunction. (Doc. No. 5). Pursuant to the Court’s February 5,

2021 Order, Plaintiffs filed a Supplemental Brief in Further Support of their Motion for Leave of

Court to File Under Seal (Doc. No. 19) and Defendants filed a Response thereto. (Doc. No. 21).

Furthermore, Plaintiffs supplied the Court with unredacted copies of each of the filings at issue

(Doc. Nos. 2, 5), and the Court has conducted an in camera inspection of those unredacted




1
        The Complaint asserts claims for misappropriation of trade secrets under the Defend Trade Secrets Act and
Pennsylvania Uniform Trade Secrets Act, breach of contract, and unfair competition.

                                                        1
      Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 2 of 11




documents. Plaintiffs’ Motion is now ripe for decision. For reasons explained below, the Motion

will be granted in part and denied in part.

        As alleged in the redacted Complaint, Plaintiffs invited Defendant Berry and other select

sales professionals to a private meeting in November 2019 at which time Plaintiff Susa revealed a

new line of services Plaintiffs intended to offer through a new invention services platform, along

with detailed and specific plans relating to marketing and business strategies. (Doc. No. 2, ¶¶ 9,

31, 32). At that meeting, Plaintiff Susa provided Defendant Berry (and the other attendees) with

copies of Exhibit B to the Complaint (which is a printed-out PowerPoint presentation) and other

unspecified written materials regarding Plaintiffs’ proprietary new business model. (Id., ¶¶ 34,

35). Plaintiffs further allege that Defendants breached the parties’ Regional Sales Director

(“RSD”) Agreement, (see Docket No. 2-1), and misappropriated the proprietary pricing,

marketing, and business strategies contained in Exhibit B and presented at the meeting by using

that information to create their own competing enterprise.

        Plaintiffs’ instant Motion seeks to seal from public access Exhibit B, (Docket No, 2-2), and

certain specified averments contained in the Complaint and Brief in Support of their Motion for

Preliminary Injunction because they contend those judicial records contain trade secrets and other

proprietary and confidential information regarding the “sale and marketing of innovative new

product and service offerings. . . .” (Doc. Nos. 1, ¶ 12; 19 at 5). Plaintiffs further contend that this

“confidential marketing and business plan information” reflects the types of records that courts

routinely seal, and that public disclosure of this information would harm their competitive standing

in the marketplace, handicap their ability to compete by divulging confidential details as to pricing

and marketing strategy, provide competitors an advantage when seeking to sell their products and

services, and cause them defined and serious injury if released to the public. (Doc. Nos. 1, ¶¶ 3-

                                                   2
      Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 3 of 11




5, 10-11; 19 at 5-6). While Defendants do not contest the sealing of Exhibit B and related

averments, they do not concede that these filings contain protected trade secrets. (See generally

Doc. No. 21).

       II.      APPLICABLE STANDARDS AND GENERAL FINDINGS

       The public has a right to access certain judicial records and proceedings pursuant to

common law and the First Amendment to the United States Constitution. See In re Avandia Mktg.,

Sales Practices & Prods. Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019). The public’s common

law right to access judicial records (i.e., documents filed with the court and documents that are

incorporated in the court’s adjudicatory proceedings) is presumed. Id. at 670 (citing Goldstein v.

Forbes (In re Cendant Corp.), 260 F.3d 183, 192-93 (3d Cir. 2001)). This common law right of

access “promotes public confidence in the judicial system”; “diminishes possibilities for injustice,

incompetence, perjury, and fraud”; and “provide[s] the public with a more complete understanding

of the judicial system and a better perception of its fairness.” Id. at 677 (quoting Littlejohn v. Bic

Corp., 851 F.2d 673, 678 (3d Cir. 1988)).

       However, this “common law right of access is ‘not absolute.’” Avandia, 924 F.3d at 672

(quoting Bank of Am. Nat’l Trust & Sav. Ass’n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 344

(3d Cir. 1986)). While the kinds of information courts protect from disclosure is narrow, courts do

protect from disclosure “[d]ocuments containing trade secrets or other confidential business

information.” Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 166 (3d Cir. 1993).

“[A]n interest in safeguarding a trade secret may overcome a presumption of openness.” Avandia,

924 F.3d at 673 (quoting Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1073 (3d Cir. 1984)); see

also Cutsforth, Inc. v. Lemm Liquidating Co., LLC, Civ. No. 17-1025, 2020 WL 772442 at *2-3

(W.D. Pa. Feb. 18, 2020) (sealing from public access trade secrets and other confidential

                                                  3
       Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 4 of 11




information that “derives independent economic value from not being generally known by others

who can obtain economic value from its disclosure”). Indeed, “courts may permissibly seal

judicial records ‘where they are sources of business information that might harm a litigant’s

competitive standing.’” Avandia, 924 F.3d at 679 (quoting Republic of Philippines v.

Westinghouse Elec. Corp., 949 F.2d 653, 662 (3d Cir. 1991)).

         The party seeking to seal any part of a judicial record bears the burden of showing that “the

material is the kind of information that courts will protect” and that “disclosure will work a clearly

defined and serious injury to the party seeking closure.” Mine Safety Appliances Co. v. North River

Ins. Co., 73 F. Supp. 3d 544, 560 (W.D. Pa. 2014) (citations omitted). The party seeking closure

must show “that the interest in secrecy outweighs the presumption.” Id. (quoting Bank of Am., 800

F.2d at 344). In doing so, the party must establish that “the material [sought to be sealed] is the

kind of information that courts will protect and that disclosure will work a clearly defined and

serious injury to the party seeking closure.” Id. (quoting Miller v. Indiana Hosp., 16 F.3d 549, 551

(3d Cir. 1994)). Moreover, the injury must be shown with specificity. Id. (citing Publicker, 733

F.2d at 1071). “Broad allegations of harm, bereft of specific examples or articulated reasoning,

are insufficient.” Id. (quoting In re Cendant Corp., 260 F.3d at 194).

         When deciding to seal judicial records, 2 the district court must articulate “compelling,

countervailing interests to be protected” through specific findings on the record concerning the


2
          An analysis for preserving the confidentiality of discovery materials through a protective order under Federal
Rule of Civil Procedure 26 is conducted using the Pansy factors. See Pansy v. Borough of Stroudsburg, 23 F.3d 772
(3d Cir. 1994); Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995); see also Avandia, 924 F.3d at 671.
Some of the Pansy factors may provide guidance for a common law right of access analysis, but the Pansy factors do
not displace the common law standard. Avandia, 924 F.3d at 676. The Pansy factors are as follows: “1. whether
disclosure will violate any privacy interests; 2. whether the information is being sought for a legitimate purpose or for
an improper purpose; 3. whether disclosure of the information will cause a party embarrassment; 4. whether
confidentiality is being sought over information important to public health and safety; 5. whether the sharing of
information among litigants will promote fairness and efficiency; 6. whether a party benefitting from the order of
confidentiality is a public entity or official; and 7. whether the case involves issues important to the public.” Id. at
                                                           4
       Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 5 of 11




effects of disclosure. Avandia, 924 F.3d at 672, 678. In doing so, a document-by-document review

must be conducted to determine if “the strong presumption of openness can be overcome by the

secrecy interests of private litigants.” Id. at 673 (quoting Leucadia, 998 F.2d at 167). The district

court must also “provide an opportunity for interested third parties to be heard.” Id. at 672-73, 678

(citation omitted). Avandia further instructs this Court to consider whether the First Amendment

right of public access attaches even if any materials at issue are permissibly sealed pursuant to the

common law right of access. Id. at 673, 680.

         Here, the Court first examines Exhibit B and notes that this document contains proprietary

information 3 concerning Plaintiffs’ new invention development service (including sample

renderings), along with marketing and business strategies and related pricing and compensation

structures. Based upon the limited record before the Court at this preliminary stage of the

litigation, and based upon the individualized analysis of each proposed redaction or seal request

as specified infra, the Court finds that Exhibit B and certain averments contained in the Complaint

and Brief contain the type of information that derives independent economic value from not being

generally known by others who can obtain economic value from its disclosure. The Court further

finds that if these particular pieces of information were to be released to the public it would

materially harm Plaintiffs’ competitive standing in the invention services industry and would give

their competitors an advantage when seeking to sell their products and services. Plaintiffs’ Motion



671. However, some of the Pansy factors, including factors two and three, are inconsistent with the standard of the
common law right of access. Id. at 676-77.
3
         At this preliminary juncture and with the limited record before it, the Court has not yet discerned whether
these materials constitute trade secrets within the meaning of the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq.,
or the Pennsylvania Uniform Trade Secrets Act, 12 Pa. C.S.A. § 5301 et seq. Such determination is not necessary
because the Court may seal proprietary or otherwise confidential material regardless of whether such material
constitutes a trade secret. See Avandia, 924 F.3d at 679 (observing that “courts may permissibly seal judicial records
where they are sources of business information that might harm a litigant’s competitive standing”) (internal quotation
marks and citation omitted).

                                                          5
      Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 6 of 11




and contemporaneously filed Complaint also supports a finding that Exhibit B had been subject to

efforts that are reasonable under the circumstances to maintain its secrecy because Plaintiffs shared

it with Defendants and others who were signatories to an RSD Agreement containing

confidentiality and non-disclosure provisions. The Court finds that Plaintiffs have a “compelling,

countervailing interest [in the information contained in Exhibit B] to be protected.” Avandia, 924

F.3d at 672. Accordingly, the Court finds that Plaintiffs’ request to seal Exhibit B and to redact

certain averments in the Complaint and Brief meets the applicable common law standard for doing

so.

       The Court must now determine whether this information should also remain sealed under

the First Amendment right of access. When the First Amendment right attaches, “[a]ny restriction

on the right of public access is evaluated under strict scrutiny” and a party may only rebut the

presumption in favor of access by “demonstrate[ing] an overriding interest [in excluding the

public] based on findings that closure is essential to preserve higher values and is narrowly tailored

to serve that interest.” Avandia, 924 F.3d at 673 (citation omitted). The party seeking to seal the

information, Plaintiffs here, “bears the burden of showing that the material is the kind of

information that courts will protect and that there is good cause for the order to issue.” Publicker,

733 F.2d at 1071.

       Again, the record before the Court reflects that Exhibit B and certain averments related

thereto contain confidential and proprietary business information that is of the kind that courts will

protect. See Publicker, 733 F.2d at 1073; Cutsforth, 2020 WL 772442 at *2. Moreover, the Court

also finds good cause for sealing Exhibit B and redacting certain related averments in the

Complaint and Brief because of Plaintiffs’ overriding interest in excluding such materials from

disclosure because the potential harm public access to those materials would bear upon Plaintiffs’

                                                  6
              Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 7 of 11




        competitive standing in the invention services industry. Finally, the Court finds that sealing Exhibit

        B and redacting specific averments in the Complaint and Brief that would cause such harm if

        disclosed to the public is narrowly tailored to serve that interest.

               III.     SPECIFIC FINDINGS

               An item by item review must be conducted to determine if “the strong presumption of

        openness can be overcome by the secrecy interests of private litigants.” Avandia, 924 F.3d at 673

        (quoting Leucadia, 998 F.2d at 167). Accordingly, the Court makes an individualized analysis of

        each proposed redaction or seal request as follows:

Request        Description         Confidential               Plaintiffs’ Rationale for                Court’s Findings
No.                                Materials                  Redacting or Sealing
No. 1           Exhibit B to the   PowerPoint presentation    Susa invested substantial time,          Exhibit B contains the type of
                Complaint          that Susa created          energy, and resources in developing      information that derives
                                   relative to the sale and   a services model not previously          independent economic value
                                   marketing of innovative    seen in the competitive invention        from not being generally known
                                   new product offerings      services industry. Certain services      by others who can obtain
                                   and groupings for a new    revealed by Susa had never been          economic value from its
                                   invention services         offered in the invention services
                                                                                                       disclosure. If these pieces of
                                   platform.                  industry; the PowerPoint
                                                                                                       information were to be released
                                                              presentation reveals confidential
                                                              details as to pricing, marketing         to the public, it would
                                                              strategy, and the services               materially harm Plaintiffs’
                                                              themselves. Moreover, the                competitive standing in the
                                                              PowerPoint details how various           invention services industry and
                                                              elements of the business model           would give their competitors an
                                                              coordinate to provide an innovative,     advantage when seeking to sell
                                                              new approach for inventor clients.       their products and services.
                                                              Disclosing this information would        Exhibit B had been subject to
                                                              materially harm Susa’s ability to        efforts that are reasonable under
                                                              attract customers and would also         the circumstances to maintain
                                                              give potential competitors an            its secrecy because Plaintiffs
                                                              advantage when attempting to sell
                                                                                                       shared it with Defendants and
                                                              to Susa’s customers.
                                                                                                       others who were signatories to
                                                                                                       an RSD Agreement containing
                                                              Disclosing the PowerPoint would
                                                                                                       confidentiality and non-
                                                              result in Susa’s confidential business
                                                                                                       disclosure provisions. Plaintiffs
                                                              strategy and model being revealed to
                                                                                                       have a compelling,
                                                              the general public.                      countervailing interest in the
                                                                                                       information contained in
                                                                                                       Exhibit B to be protected from
                                                                                                       public disclosure.


                                                              7
        Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 8 of 11




No. 2    The chart in        Chart that compares the   Susa invested substantial time,        The contents of this chart
         Plaintiffs’ Brief   product and service       energy, and resources in developing    contain the type of information
         in Support of       offerings of              a services model not previously        that derives independent
         their Motion for    Defendants’ new           seen in the competitive invention      economic value from not being
         Preliminary         business with those       services industry. The chart details   generally known by others who
         Injunction          outlined in the           the services package, which reflects   can obtain economic value from
                             PowerPoint prepared       new, innovative ideas that Susa
                                                                                              its disclosure. If these pieces of
                             by Susa.                  developed, is refining, and which he
                                                                                              information were to be released
                                                       is not currently offering to the
                                                       public. Disclosing this information    to the public, it would
                                                       would materially harm Susa’s           materially harm Plaintiffs’
                                                       ability to attract new customers and   competitive standing in the
                                                       would also give potential              invention services industry and
                                                       competitors an advantage when          would give their competitors an
                                                       attempting to sell to Susa’s           advantage when seeking to sell
                                                       customers.                             their products and services. The
                                                                                              contents of this chart, which is
                                                       Because the services offered by        derived from the contents of
                                                       Defendants are a near-perfect copy     Exhibit B, had been subject to
                                                       of the services offered under Susa’s   efforts that are reasonable under
                                                       new model, disclosing the services     the circumstances to maintain
                                                       developed by Susa as compared to       its secrecy because Plaintiffs
                                                       those peddled by Defendants would
                                                                                              shared it with Defendants and
                                                       have a detrimental effect on Susa’s
                                                                                              others who were signatories to
                                                       ability to benefit from the business
                                                       concepts developed by his efforts      an RSD Agreement containing
                                                       and at his expense.                    confidentiality and non-
                                                                                              disclosure provisions. Plaintiffs
                                                                                              have a compelling,
                                                                                              countervailing interest in the
                                                                                              information contained in the
                                                                                              chart to be protected from
                                                                                              public disclosure.

                                                                                              However, the redacted text in
                                                                                              the Brief immediately preceding
                                                                                              this chart does not contain such
                                                                                              information; rather, that text
                                                                                              merely asserts a conclusory
                                                                                              argument regarding the contents
                                                                                              of the chart referenced above.




                                                       8
        Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 9 of 11




No. 3    Paragraph No.      Allegations that describe    Susa invested substantial time,         With the exception of
                            and provide a link to        energy, and resources in developing a   the specific reference
         10 of the
                            Defendants’ competitive      services model not previously seen in   to Defendants’ website
         Complaint          business model, which        the competitive invention services      address referenced at
                            copies language, concepts,   industry. Publicizing the link to the   Paragraph 43 and
                            product offerings, and       bootlegged services package, which      elsewhere in the
                            ideas developed by           reflects new, innovative ideas that –   Complaint and its
                            InventHelp and,              individually and as a package – are     related business
                            separately, new services     not currently available to the public   moniker as expressed
                            and concepts revealed by     through Susa promotes the broader       in quotation marks
                            Susa in confidence at a      dissemination of the purloined trade    within Paragraph 10 of
                            November 2019 meeting.       secrets.                                the Complaint, the
                                                                                                 contents of Paragraph
                                                                                                 10 does not reveal
                                                                                                 proprietary or
                                                                                                 otherwise confidential
                                                                                                 information
                                                                                                 appropriate for
                                                                                                 redaction.

No. 4    Paragraph          Allegations that describe    Susa invested substantial time,         The text of Paragraph 33
         Nos. 33, 35,       in detail the November       energy, and resources in developing     merely references the existence
         and 42-56 of the   2019 meeting at which        a services model not previously         of Exhibit B and characterizes
         Complaint          Susa disclosed his new       seen in the competitive invention       its contents as being proprietary
                            invention services           services industry. Publicizing the      and secret, but the text does not
                            model and the business       particulars of the bootlegged           reveal proprietary or otherwise
                            plan revealed by Susa,       services package, which reflects        confidential information
                            as well as the               new, innovative ideas that –            appropriate for redaction.
                            PowerPoint itself, as        individually and as a package – are
                            compared to the website      not being offered to the public –       The redacted portion of the text
                            for Defendants’ new          promotes the broader dissemination      of Paragraph 35 merely
                            business, which              of the purloined trade secrets.         characterizes Plaintiffs’
                            essentially copies the                                               proprietary offerings as
                            information provided         Further, articulating the subject       confidential, but the text does
                            during the November          matter of the November 2019             not reveal proprietary or
                            2019 meeting verbatim.       meeting would result in the public      otherwise confidential
                                                         exposure of protected information       information appropriate for
                                                         relayed in confidence to a small,       redaction.
                                                         exclusive group of professionals.
                                                         Understanding that the Complaint’s      The text of Paragraph 42 makes
                                                         description of Plaintiffs’ services     conclusory allegations of
                                                         necessarily includes information        misappropriation of the
                                                         revealed at the November 2019           contents of Exhibit B and
                                                         meeting (inclusive of references to     related materials but does not
                                                         the PowerPoint exhibit that             reveal proprietary or otherwise
                                                         Plaintiffs assert should remain         confidential information
                                                         sealed), along with multiple            appropriate for redaction.
                                                         references and links to Defendants’
                                                         website promoting the purloined         Paragraph 43 of the Complaint
                                                         trade secrets, dissemination of the     contains a reference to a
                                                         subject paragraphs would expose         mechanism whereby the public
                                                         the subject matter of Susa’s            could obtain Plaintiffs’
                                                         November 2019 meeting and the           proprietary and confidential
                                                         PowerPoint to the view of market        information such as that
                                                         competitors.                            contained in Exhibit B. As

                                                         9
     Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 10 of 11



                                                                                 such, and for the reasons
                                                                                 expressed regarding Item No. 1
                                                                                 above, the Court finds that
                                                                                 Paragraph 43 may remain
                                                                                 redacted to protect its contents
                                                                                 from public disclosure.

                                                                                 Paragraph Nos. 44, 53, 55, and
                                                                                 56 aver that the materials
                                                                                 Defendants purportedly
                                                                                 misappropriated are proprietary
                                                                                 and confidential, but these
                                                                                 averments do not reveal the
                                                                                 underlying information and
                                                                                 thus do not reveal proprietary
                                                                                 or otherwise confidential
                                                                                 information appropriate for
                                                                                 redaction.

                                                                                 Paragraph Nos. 45-52, and 54
                                                                                 contain specific references to
                                                                                 Plaintiffs’ proprietary and
                                                                                 confidential information as put
                                                                                 forth in Exhibit B. As such,
                                                                                 and for the reasons expressed
                                                                                 regarding Item No. 1 above, the
                                                                                 Court finds that Paragraph Nos.
                                                                                 45-52, and 54 may remain
                                                                                 redacted to protect their
                                                                                 contents from public disclosure.



       IV.     CONCLUSION

       In sum, the Court finds that Plaintiffs have shown good cause as to why certain of their

proposed redactions should remain under seal. Accordingly, Plaintiffs will be ordered to re-file

their Complaint and Brief in Support of their Motion for Preliminary Injunction with the following

redactions as specifically reflected in the chart above: as to paragraph 10 of the Complaint, only

Defendants’ business moniker as expressed in quotation marks in said paragraph shall be redacted;

paragraphs 43, 45-52 and 54 of the Complaint shall be redacted in their entirety, Exhibit B to the




                                               10
      Case 2:21-cv-00015-WSH-LPL Document 24 Filed 03/10/21 Page 11 of 11




Complaint shall be filed under seal; and the chart in Plaintiffs’ Brief shall be redacted. 4 No other

items in Plaintiffs’ filings shall be redacted or filed under seal at this juncture.

         An appropriate order follows.

                                                                        W. Scott Hardy
                                                                        W. Scott Hardy
                                                                        United States District Judge



Date: March 10, 2021


cc/ecf: All counsel of record




4
         As stated above, the currently redacted text in Plaintiffs’ Brief immediately preceding the chart is not subject
to redaction.
                                                          11
